Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 04/29/2021 has been entered. Claims 16-35 are pending. Claims 1-15 are cancelled. Applicant’s amendment to the claims have overcome 112 rejections and objections previously set forth in the Non-Final Office Action notified on 02/02/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24, 31-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 16, the claim recites “an interior tube disposed within said lumen of said outer tube and comprising a proximal end, a distal end opposite said proximal end, a lumen extending between said proximal and distal ends, and an articulating region intermediate said proximal and distal ends with said outer tube and said interior tube fixedly coupled to one 
This portion of the claim recites several features/elements in one paragraph which makes the claim unclear. For example – 
1. The claim recites “an articulating region intermediate said proximal and distal ends with said outer tube”. The purpose of the use of “with said outer tube” is unclear here.
2. Which elements are “fixedly coupled” to one another? As recited this is unclear. 
Further, does “fixedly coupled” mean fixed to one another in position or does “fixedly coupled” allow some relative axial movement between the outer tube and interior tube? If “fixedly coupled” means fixed to one another in position, how would that allow relative axial motion between the outer tube and interior tube? 
Examiner recommends, rewording claim language to include some structure in the claim so that feature “axial movement of said interior tube relative to said outer tube articulates said articulating regions of said outer tube and said interior tube between a substantially straight condition and a substantially curved condition” is clearly understood in relation to the other elements/feature of the claim and that the claim is clear about how the above feature is achieved. 
Appropriate correction/explanation is required.
Further, in regards to claim 1, it appears that inner tube being fixedly coupled to the outer tube contributes in articulating the articulating regions of said outer tube and inner tube. But from the claim language, it is unclear how this articulating of articulating regions takes places. Para [0057], [0058] of the instant application provide structure of the tubes and para [0045], 

In regards to claim 31, the claim  recites “axially moving the interior tube relative to the outer tube to articulate the articulating regions of the outer tube and the interior tube to a substantially curved condition with the inner tube conforming to the articulating regions in the substantially curved condition,” in lines 12-14. This claim is not clear about how axially moving the interior tube relative to the outer tube articulates articulating regions.
Accordingly, examiner recommends, rewording claim language to include some structure in the claim so that the claim is clear about how the above feature is achieved. 
Appropriate correction/explanation is required.
Claims 17-24 are rejected for being dependent on a rejected base claim.  
Claims 32-35 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27, 30 is/are rejected under 35 U.S.C. 102 as being anticipated by Rayburn (US 5733242).
In regards to claim 25, Rayburn discloses a surgical instrument (an intubator 10; FIG. 1, reproduced below) for use through a nasal passage of a patient (FIG. 8), said surgical instrument comprising: 
an outer tube (distal portion of memory cylinder 14; FIG. 1) sized to be positioned through the nasal passage (Cylinder 14 could be used to pass through an appropriate nasal cavity) and comprising a distal end (FIGS. 1, 5), a proximal end opposite said distal end (Proximal and distal end of memory cylinder 14; FIG. 5), and a lumen extending between said proximal and distal ends (Memory cylinder has an interior lumen; FIG.1) with said outer tube at least partially comprised of malleable material (memory cylinder 14; col. 4, lines 17-23) adapted to receive an input from a user to be formed into and maintain a curved region (Distal end section 80 of memory cylinder 14 is adjustable manually or mechanically; col. 6, lines 23-29; FIG. 1); 
an inner tube (scope tube 16; FIG. 1) movably disposed within said lumen of said outer tube (col. 4, lines 17-23) and comprising a distal end (distal end of tube 16; FIGS. 1, 3) and a proximal end (tube 16 must have a proximal end; FIGS. 1, 3) opposite said distal end with said inner tube configured to conform to said curved region of said outer tube (a flexible scope tube 16 slidably received within the memory cylinder. FIGS. 1, 8; col. 4, lines 15-22; Scope tube 16 is flexible and memory cylinder is semi-rigid. Thus, flexible scope tube would conform to the shape of the memory cylinder 14.); 
a first handle (Upper end portion of cylinder 14 shown by small bracket in FIG. 1 can be considered as a first handle; some portion is inside as the handle 12 and tubular connector 74. FIG. 1; connector 74 telescopically engages with memory cylinder 14, col. 5, lines 27-36; 
a second handle (portion of knob 70 and adjustment cable 72; knob 70 is axially connected to adjustment cable 72) coupled to said inner tube (knob 70 is connected through an adjustment cable 72 to the distal end of scope tube 16. Turning knob 70 varies the angular orientation of the scope tube 16 distal end relative to its near end) with said first and second handles axially movable relative to one another (movement of the upper end portion of memory tube 14 through the housing tube 74, col. 6, lines 31-40, provides relative movement between the knob 70 and handle ( i.e. upper end portion of cylinder 14). As stated in claim, the claim calls for movement of one tube relative to the other. Thus one of the handles can be stationary.) so as to move said inner tube within said outer tube (when the memory tube 14 is withdrawn into the housing 74, the scope tube 16 is deployed. Col. 6, lines 41-52); 
a viewing assembly (Fiberoptic cable 18, visual transmission fiberoptic cable 20 coupled to the scope tube 16; FIG. 2) coupled to said inner tube; and
 an actuation assembly (an adjustment cable 72 extended to the distal end of scope tube 16.) coupled to said second handle (Knob 70 is connected to cable 72) and configured to articulate said inner tube and steer said viewing assembly when said distal end of said inner tube is exposed beyond said distal end of said outer tube (Turning knob 70 varies the angular orientation of the scope tube distal end relative to its near end; FIG. 1), wherein said first handle, said second handle, and said actuation assembly are complementarily arranged such that said outer tube is positionable (Turning knob 70 varies the angular orientation of the scope tube distal end relative to its near end; Outer tube is positionable by hand) and said viewing assembly is steerable by the user grasping said surgical instrument with a single hand (In use, as shown in 


    PNG
    media_image1.png
    927
    851
    media_image1.png
    Greyscale

In regards to claim 26, Rayburn discloses the surgical instrument of claim 25, wherein, once formed, said curved region of said outer tube (memory cylinder 14) defines a single plane, 
In regards to claim 27, Rayburn discloses the surgical instrument of claim 25, wherein said inner tube defines a single lumen (tube 16 has one lumen 22 for fluid irrigation. FIG. 2) defining an irrigation flow path in communication with a fluid source with said irrigation flow path configured to direct pressurized irrigation fluid from the fluid source to irrigate said viewing assembly (FIG. 2; visual transmission fiberoptic cable 20 can be irrigated by fluid administered through conduit 22.).
In regards to claim 30, Rayburn discloses the surgical instrument of claim 25, further comprising an illumination assembly comprising one or more illuminators (a light transmitting fiberoptic cable 18 for providing light to the surgical area; FIG. 2) coupled to said inner tube (scope tube 16) near said distal end of said inner tube (FIG. 2) and configured to illuminate said viewing assembly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayburn in view of Cohen (US 5549547).
In regards to claim 28, Rayburn discloses the surgical instrument of claim 27, however, does not positively disclose wherein said single lumen comprises a proximal region comprising said proximal end of said inner tube, and a distal region comprising said distal end of said inner tube, wherein said proximal region has a cross- sectional area greater than a cross-sectional area of said distal region to provide a nozzle-type effect for the pressurized irrigation fluid.
Analogous art Cohen is directed to endoscopic irrigation instrument (abstract) and teaches wherein said single lumen comprises a proximal region comprising said proximal end of said inner tube, and a distal region (FIGS. 1a, 4; tapered portion 50) comprising said distal end of said inner tube (FIG. 4), wherein said proximal region has a cross- sectional area greater than a cross-sectional area of said distal region (Tapered irrigation supply tube 34; proximal portion has a larger cross-sectional area; FIG. 4) to provide a nozzle-type effect for the pressurized irrigation fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the conduit (22) of Rayburn in accordance with the teaching of Cohen for providing greater fluid flow and tube reliability at the distal end (abstract of Cohen) of the instrument.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rayburn in view of Drach (US 20120197084).
In regards to claim 29, Rayburn discloses the surgical instrument of in claim 27, however does not positively disclose a deflector coupled to said distal end of said inner tube and configured to deflect the pressurized irrigation fluid towards said viewing assembly. 
Analogous art Drach is directed to surgical scopes (abstract) and teaches a deflector (deflector 64) coupled to a distal end of an inner tube (sheath 14, FIG. 29, Para [0115]) and configured to deflect the pressurized irrigation fluid towards said viewing assembly (Clear zone is provided near the lens by vortex of a deflected fluid. FIG. 19; Para [0139]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rayburn’s fluid conduit to add deflector near distal end in accordance with the teaching of Drach for the purpose of deflecting surgical debris away from the viewing field of the instrument during surgery (Para [0139] of Drach). 

Response to Arguments

Applicant’s arguments, with respect to claim 16, 25 and 31 have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn. A new rejection has been made. See rejections set forth above.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. For example, see Bashour (US 6432042 B1; FIG. 1) and Chin (US 6899672; FIG. 3) which provide flexible inner tube, malleable outer tube and axially  moveable handles. See Taylor (WO 2008043100) which provides two handles and relative movement between inner and outer tubes.
No claims have been allowed in this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        
/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795